COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JERRY JOSEPH DOMINGUEZ,                                        No. 08-20-00193-CR
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                              143rd District Court
                                                 §
 THE STATE OF TEXAS,                                          of Reeves County, Texas
                                                 §
                            State.                            (TC# 16-08-08080-CRR)


                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 24, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Parker W. Johnson, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before February 24, 2021.

       IT IS SO ORDERED this 26th day of January, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.